Citation Nr: 9901903	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  97-33 816A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
hemorrhoids.

2.  Entitlement to an increased (compensable) evaluation for 
generalized skin rash.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel

INTRODUCTION

The veteran had active military service from August 1985, to 
June 1995.  This appeal arises from a notice of disagreement 
(NOD) filed in October 1997.  

In the course of this appeal the veteran raised the issue of 
an increased evaluation for his service-connected sinusitis 
and allergic rhinitis.  A rating action in June 1998 awarded 
a 10 percent evaluation for this disability, and the veteran 
was so notified in June 1998, to include his appellate 
rights.  Absent a notice of disagreement in regard to the 
rating assigned, this issue is not before the Board.  
38 C.F.R. § 20.200.

The veteran provided testimony by video conference, from 
Waco, Texas, before the undersigned member of the Board 
sitting at Washington, D.C., in November 1998.


FINDINGS OF FACT

1.  The service-connected hemorrhoids are principally 
manifested by subjective complaints of pain, discomfort, 
bleeding and itching after bowel movements, with some 
external hemorrhoids.

2.  Large or thrombotic irreducible hemorrhoids with 
excessive redundant tissue, evidencing frequent recurrences, 
are not shown; the veterans hemorrhoids are productive of no 
more than mild to moderate impairment.


CONCLUSION OF LAW

A compensable evaluation for hemorrhoids is not warranted.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991 & Supp. 1998); 
38 C.F.R. § 4.114, Diagnostic Code 7336 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An allegation of increased disability establishes a well-
grounded claim.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992); see also Jones v. Brown, 7 Vet. App. 134 (1994).  
When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, see 38 C.F.R. § 4.2, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1998).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  In determining the 
disability evaluation, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

Diagnostic Code 7336 provides the rating criteria for 
evaluation of hemorrhoids.  A noncompensable evaluation is 
provided where either external or internal hemorrhoids are 
mild or moderate.  A 10 percent evaluation is warranted for 
large or thrombotic, irreducible hemorrhoids with excessive 
redundant tissue, evidencing frequent recurrences.  A 20 
percent evaluation is warranted when there is persistent 
bleeding and with secondary anemia or with fissures.  38 
C.F.R. § 4.114, Diagnostic Code 7336 (1998).  

Factual Background

Service medical records show that the veteran was treated 
periodically for hemorrhoids.

VA outpatient clinic records for 1996 and 1997, show that 
when the veteran was seen in October 1996 it was noted that 2 
weeks before he was given Preparation H for bleeding and the 
bleeding had stopped, and now there was just pain.  He was to 
be scheduled for sigmoidoscopy for evaluation of the 
hemorrhoids.  When seen in mid November 1996, it was recorded 
that the veteran had a history of bright red rectal bleeding 
intermittently for several months.  Hemorrhoid pain, swelling 
and prolapse were reported.  Flexible sigmoidoscopy showed 
only small internal hemorrhoids.  A barium enema the 
following day was negative.

A record in January 1997 noted rectal bleeding and that 
flexible sigmoidoscopy and Barium enema in November 1996 had 
been negative except for internal hemorrhoids.  It was 
recorded that the veteran wanted surgery for hemorrhoids.

A clinic record, dated in June 1997, noted that the veteran 
complained of itching and bright red blood with bowel 
movement, for 2 to 3 weeks.  No constipation or diarrhea was 
noted.  Examination showed the external anus to have anterior 
tag and external hemorrhoids on the left.  Anoscopy showed 
small internal hemorrhoids.  There was no procto secondary 
to fissures.  Surgery was planned.  

The veteran was provided same day anal sphincterotomy and 
banding of a hemorrhoid in July 1997, for posterior fissure 
and bilateral internal hemorrhoids.  There were no 
complications.  

In mid August 1997 it was recorded that the veteran was 3 
weeks post incision of fissure and laser surgery of 
hemorrhoids.  There was no bleeding or pain since the 
procedure, but itching was noted.  Examination showed the 
anus to be normal, healing post midline fissure.  A powder 
was recommended.  

VA examination in April 1998 recorded complaints of some 
itching and some post defecation rectal bleeding.  It was the 
veterans impression that since the surgery his symptoms were 
not any better.  It was recorded that the veteran had good 
sphincter control with no incontinence.  He occasionally had 
some leakage which was on his underwear but did not have 
enough to need a pad.  He did not have any active bleeding, 
except some on the paper.  He had not had a hemorrhage.  He 
still had some hemorrhoid tissue that was palpable and 
currently he was not receiving any treatment.  Physical 
examination showed some external hemorrhoids without any 
inflammation.  The sphincter tone was 4 plus but easily 
relaxed.  Digital rectal examination was negative.  Guaiac 
test was negative.  The impression was external hemorrhoids 
with some itching and low grade bleeding from time to time.

The veteran, in hearing testimony in November 1998, reported 
that he had bleeding, soreness, and itching for 30 minutes to 
an hour after each daily bowel movement.  The itching was 
reported to be unbearable, causing him to move about.  Since 
surgery, the prescribed cream had not helped.  He had not 
been diagnosed with anemia, and the itching and soiling of 
his pants were the worst problems.


Analysis

There is no evidence of record demonstrating that the veteran 
currently has hemorrhoids which are large or thrombotic or 
are irreducible with excessive redundant tissue, nor is there 
evidence of record demonstrating that the veteran has 
persistent bleeding with secondary fissures or anemia.  The 
veteran does report bleeding and itching with bowel movement.  
VA examination in April 1998 showed some external hemorrhoids 
without inflammation, and guaiac test was negative for blood 
in the stool.  While appropriate consideration is given to 
the veterans subjective complaints, made in support of his 
claim for an increased evaluation, the Board places the 
greater probative value on the objective findings from 
examinations in August 1997 and April 1998.  The Board has 
also given consideration to the fact the veteran has not 
sought any treatment since the surgery in July 1997.  The 
Board finds that the preponderance of the evidence is against 
a compensable evaluation for post-operative external 
hemorrhoids, as they are not more than mild or moderate at 
the most.  

In rendering this determination, the Board has considered all 
pertinent aspects of 38 C.F.R. Parts 3 and 4 as required by 
the Court in Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  
The weight of the evidence is against an increased evaluation 
and does not suggest an approximate balance of positive and 
negative evidence as to a higher award.  Therefore, the 
benefit of the doubt doctrine is not applicable.  38 U.S.C.A. 
§  5107; 38 C.F.R. § 4.3.


ORDER

A compensable evaluation for hemorrhoids is denied.


REMAND

The veteran, in hearing testimony in November 1998, reported 
that his skin disorder would flare up at any time, that he 
had not been able to see a VA doctor when there was a flare-
up, that he had pain and a tender feeling in his finger tips, 
and that he was currently receiving treatment from a private 
physician, Dr. Brooks.  An allegation of increased disability 
establishes a well-grounded claim.  Proscelle v. Derwinski, 2 
Vet.App. 629 (1992).  Once a well-grounded claim has been 
submitted, the VA has a duty to assist in developing facts 
pertinent to that claim.  Murphy v. Derwinski, 1 Vet. App. 
78, 82 (1990); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  In light of the veterans testimony that he is 
currently receiving treatment for his skin disorder, the 
Board finds that the records of such treatment are necessary 
for evaluation of his claim.

In order to fulfill its statutory duty to assist the veteran 
and adequately develop his claim, further development, as 
specified below, is required.  See 38 U.S.C.A. § 5107(a).  
Accordingly, the case is remanded to the RO for the following 
actions:

1.  The veteran should be permitted to 
submit or identify any other evidence in 
support of his claim for a compensable 
evaluation for his skin disorder.  The 
RO, with the help of the veteran, should 
secure all records of treatment from Dr. 
R. Brooks, and any pertinent VA records.

2.  Following the above, the RO should 
review the record to determine whether 
additional examination or evaluation of 
the veterans skin disorder would be 
useful.  Consideration should be given to 
his fingertip complaints.

If the veteran is scheduled for 
examination, he should understand that 
when a claimant fails to report for an 
examination scheduled in conjunction with 
a claim for increase, the claim shall be 
denied.  38 C.F.R. § 3.655(b).

If the benefit sought on appeal is not granted to the 
veterans satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
